By the Court.

McDonald, J.,
delivering the Opinion.
It is insisted, on the part of the plaintiffs in error, that four years is the statute bar to an action ’on the promise relied on to remove the bar of the statute in this case; that the promise does not revive the original debt, but that that debt is simply a consideration for the new promise; and that the four years had expired, even adding the year during which the administrators were exempt from suit, before the action was brought, and that the note ought not to have been admitted in evidence. Even on the hypothesis of the counsel for the plaintiffs in error, the note was admissible to prove the consideration of the new promise; but his position is wrong, as was decided by this Court in the case of Beard et al. vs. Simmons, 9th Geo. Rep. 4. The suit in that case was on promissory notes. The statute of limitations was pleaded. The plaintiff" proved promises to take the notes out of the statute of limitations, and the Court charged the jury that if a new promise was made at any time within six years next before the commencemént of the action, it was good and binding, and should be enforced, and this Court sustained that charge. The Supreme Court of the United States, in the case of Clementson vs. Williams, 8 Cranch 72, held the same doctrine, the Chief-Justice saying that the statute of limitations, which applies to the original, demand, is the statute which controls. The charge of the presiding Judge to the jury, in this case, that “ if the action is brought within six years from the date or period of the *313new promise, the statute is not a bar,” is excepted to. This charge accords with the rule above laid down, and is the law of the case.
Judgment affirmed.